Citation Nr: 1043159	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  05-24 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
service-connected right Achilles tendonitis.  

2.  Entitlement to an initial rating in excess of 10 percent for 
service-connected left Achilles tendonitis.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

4.  Entitlement to service connection for hypertension, claimed 
as due to diabetes mellitus and herbicide exposure.  

5.  Entitlement to service connection for hepatitis B.

6.  Entitlement to service connection for a right shoulder 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1971 and from September 1971 to September 1992.  

This matter is before the Board of Veterans' Appeals (Board) from 
a June 2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  

In August 2010, the Veteran participated in a Travel Board 
hearing at the RO in San Antonio, Texas before the undersigned.  
A transcript is of record and has been reviewed.  The record has 
been held open for 30 days, as requested by the Veteran.  

In its June 2003 rating decision, the RO decided that new and 
material evidence had not been submitted and did not reopen the 
claim of entitlement to service connection for a low back 
disorder.  In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory 
scheme in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty 
for the Board to consider new and material issues regardless of 
the RO's actions.  The Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it must 
so find.  As such, the Board must make its own determination as 
to whether new and material evidence has been presented to reopen 
this claim.     

The issue of entitlement to an increased rating for a right knee 
disorder has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a low back 
disorder, hepatitis B and a right shoulder disorder are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  During the Board hearing in August 2010, prior to the 
promulgation of a decision in the appeal, the Veteran stated that 
he wished to withdraw his appeal of the issue of entitlement to 
increased ratings for right and left Achilles tendonitis.  

2.  In an August 1993 rating decision, the RO denied service 
connection for a low back disorder.  The Veteran did not appeal 
that decision.  

3.  Evidence submitted since August 1993 is not cumulative or 
redundant of the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for a low back disorder.  

4.  Competent medical evidence shows that hypertension was 
aggravated by service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for an 
increased rating for right Achilles tendonitis are met.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).

2.  The criteria for withdrawal of the appeal of the claim for an 
increased rating for left Achilles tendonitis are met.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).

3.  The RO's August 1993 rating decision which denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993).  

4.  The Veteran has submitted new and material evidence that 
warrants reopening his claim of entitlement to service connection 
for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).  

5.  Hypertension was aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.310 (2010); Allen v. Brown, 7 Vet. 
App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Appeal

During the August 2010 Board hearing, the Veteran testified on 
the record regarding his intent to withdraw his appeal of the 
issue of an increased rating for right and left Achilles 
tendonitis.  The Board finds that this testimony satisfies the 
criteria necessary to withdraw the appeal of these issues.  See 
38 C.F.R. § 20.204 (2010).


II. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

The Board finds that the requirements of the VCAA have been met 
and that VA has no further duty prior to Board adjudication.  The 
RO originally provided VCAA notice to the Veteran in 
correspondence dated in March 2003.  In that letter, the RO 
advised the Veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The RO 
advised the Veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the Veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to substantiate 
the claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  The RO sent 
similar notice in January 2005, which included the criteria for 
establishing service connection on a secondary basis.

In a March 2006 correspondence, the RO informed the Veteran that 
when service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO explained how 
the disability rating and effective date are determined.  
Although the RO did not provide fully compliant notice until 
after initial adjudication of the claim, it readjudicated the 
claim and issued supplemental statements of the case in September 
2006, November 2006 and February 2007.  The issuance of such 
notice followed by a readjudication of the claim remedied any 
timing defect with respect to issuance of compliant notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  The 
Board finds that in issuing this letter, the RO has satisfied the 
requirements of Dingess/Hartman.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims clarified VA's duty to 
notify in the context of claims to reopen.  As discussed in 
detail below, sufficient evidence is of record to grant the 
application to reopen the Veteran's claim for service connection 
for a low back disorder.  Thus, there is no need to discuss 
whether there has been compliance with the notice or assistance 
requirements because even if, for the sake of argument, there has 
not been, this is inconsequential and, therefore, at most 
harmless error.  38 C.F.R. § 20.1102.   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO has obtained 
the Veteran's service treatment records, VA medical center (VAMC) 
records and private treatment records.  The Veteran was provided 
a VA examination for his hypertension in April 2010.  In that 
regard, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
the VA examiner reviewed the claims file, examined the Veteran 
and provided a detailed rationale behind the opinion rendered, 
the Board finds it to be adequate.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, the 
Board will proceed with appellate review.   

III. New and Material Evidence

Legal Criteria

A Veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence on record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is new, 
but not material, the inquiry ends, and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, but 
only after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been satisfied.

Analysis

The Veteran's initial claim for service connection for a low back 
disorder was denied in an August 1993 rating decision.  The RO 
denied service connection for spondylolysis L5 with 
spondylolisthesis L4 because the condition was congenital in 
nature and there was no evidence that it was aggravated by 
military service.  The Veteran did not appeal this decision, and 
it became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1993).  

In October 2002, the Veteran filed a claim to reopen.  In a June 
2003 rating decision, the RO did not reopen the claim because new 
and material evidence had not been submitted.  The Veteran's 
appeal of that decision is properly before the Board.  

The evidence of record at the time of the August 1993 rating 
decision consisted of service treatment records and a January 
1993 VA examination report.  Service treatment records showed 
that the Veteran was seen in August 1983 for low pack pain.  He 
was seen in December 1989 for muscle spasm in the back.  He 
stated that he had been told he had a bony abnormality in the 
spine since birth.  The assessment was lumbar spasm.  The VA 
examination found no percussion pain over the lumbosacral segment 
and no pain on deep palpation of the sacroiliac or gluteal areas.  
Range of motion was minimally limited.  X-rays showed mild L5 
spondylolysis with L4 spondylolisthesis.  

Evidence submitted after the August 1993 rating decision included 
VAMC treatment records, the report of an October 2006 VA 
examination, private treatment records and the Veteran's 
statements.  The VA examination contains a detailed history of 
the Veteran's back complaints, including symptoms experienced 
prior to active duty.  The examination also contains a nexus 
opinion regarding the issue of whether any pre-existing back 
disorder was aggravated during service.  During his Board 
hearing, the Veteran testified as to the onset of his back 
disorder, including symptoms that existed prior to and during 
service.  

Since the additions to the record contain lay evidence regarding 
in-service back complaints and the relationship of the Veteran's 
current back disorder to service, the Board finds it to be new 
and material.  38 C.F.R. § 3.156(a).  In short, this evidence 
addresses the central unestablished fact necessary to 
substantiate the Veteran's claim: whether the Veteran's current 
disorder was incurred in or aggravated by service.  Accordingly, 
the Veteran's request to reopen the claim for service connection 
for a low back disorder is granted.  

IV. Service Connection

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or 
disease occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  The burden 
typically cannot be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Where a Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and certain 
diseases, such as hypertension, become manifest to a degree of 10 
percent or more within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For VA purposes, hypertension is defined as diastolic pressure of 
90mm or greater and isolated hypertension is defined as systolic 
blood pressure of predominantly 160mm or greater with a diastolic 
pressure of less than 90mm.  38 C.F.R. § 4.104, Code 7101.  
Hypertension or isolated systolic hypertension must be confirmed 
by readings taken two or more times on at least three different 
days.  

Service connection may be presumed for certain diseases 
associated with herbicide exposure; this presumption does not 
apply to hypertension.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).   

Hypertension

The Veteran asserts that his hypertension was caused by exposure 
to herbicides during service in Vietnam or was caused by his 
service-connected diabetes mellitus.  The Veteran was diagnosed 
with diabetes in 1994 and has had service connection for the 
disorder since November 2001.  The Veteran has the requisite type 
of service in Vietnam, and he is presumed to have been exposed to 
Agent Orange during service in the absence of affirmative 
evidence to the contrary.  

The medical evidence of record shows that the Veteran was 
diagnosed with hypertension in 1994.  Nevertheless, the Veteran 
is not entitled to presumptive service connection because the 
disorder is not associated with exposure to herbicide agents and 
because he was not diagnosed with hypertension within one year of 
separation.  See 38 C.F.R. §§ 3.307, 3.309.  

The competent evidence of record does not show that the Veteran's 
hypertension is directly related to his period of active military 
service.  While there is evidence of an elevated blood pressure 
reading in service in September 1971, there are no complaints or 
diagnosis of hypertension in service treatment records.  The 
single reading of elevated blood pressure does not support a 
finding of hypertension for VA purposes.  Therefore, service 
connection based on in-service incurrence is not warranted.  

However, after considering the VA opinions of record, the Board 
concludes that the Veteran's hypertension was aggravated by 
service-connected diabetes mellitus.  The Veteran underwent a QTC 
services examination in July 2008.  The examiner determined that 
the Veteran has essential hypertension that is aggravated by 
diabetes mellitus due to risk factors and poor control.  The 
Board finds this opinion to be adequate and probative.  The 
physician thoroughly examined the Veteran and provided a 
rationale for her opinion.  

The Board recognizes that in an April 2010 VA examination, an 
examiner provided the opinion that hypertension is not aggravated 
by diabetes mellitus.  The rationale was that creatinine and 
blood urea nitrogen studies were normal, and the Veteran had no 
kidney abnormality.  As the VA examiner reviewed the claims file, 
examined the Veteran and provided a rationale behind his opinion, 
the Board finds it to be probative.  

The Board also notes that an April 2003 QTC examiner, in an April 
2003 addendum, stated that "hypertension is least likely to be 
due to diabetes mellitus, or it was present many years before the 
diagnosis of diabetes was made."  The examiner did not explain 
the rationale behind this opinion.  Further, the opinion seems to 
be premised on the assertion that hypertension was present many 
years before diabetes was diagnosed, which is simply not the 
case.  The record shows that both hypertension and diabetes 
mellitus were diagnosed in 1994.  Accordingly, the Board finds 
the opinion inadequate and affords it no probative value.    

As the opposing opinions provided in July 2008 and April 2010 are 
the only competent and probative opinions of record, the Board 
finds that the evidence as to whether the Veteran's hypertension 
was aggravated by his service-connected diabetes mellitus is at 
least in equipoise.  Therefore, the Board affords the Veteran the 
benefit-of-the-doubt and grants service connection for 
hypertension as secondary to service-connected diabetes mellitus.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal of the claim for an increased rating for right 
Achilles tendonitis has been withdrawn and is therefore 
dismissed.  

The appeal of the claim for an increased rating for left Achilles 
tendonitis has been withdrawn and is therefore dismissed.  

New and material evidence having been submitted, the issue of 
entitlement to service connection for a low back disorder is 
reopened.  

Entitlement to service connection for hypertension as secondary 
to service-connected diabetes mellitus type II is granted.  





REMAND

After a review of the record, the Board has determined that 
additional evidentiary development is necessary before further 
adjudication.  

The evidence of record suggests that the Veteran's low back 
disorder may have pre-existed service.  If a preexisting disorder 
is noted upon entry into service, service connection may be 
granted based on aggravation of that disorder during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 
370 F.3d 1089, 1096 (2004).  A preexisting injury or disease will 
be considered to have been aggravated in military, naval or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The Veteran underwent a VA examination in October 2006.  The 
examiner determined that the Veteran has a susceptibility to 
paraspinal muscle spasms due to a preexisting condition.  He 
opined that active duty activities did not cause the Veteran's 
present low back condition.  However, the examiner failed to 
address the issue of whether the Veteran's pre-existing back 
disorder was permanently aggravated during active duty.  For this 
reason, the Board finds that a supplemental VA opinion should be 
obtained.  

The Board's duty to assist requires providing a medical 
examination in certain circumstances.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to provide a medical 
examination or obtain a medical opinion arises if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of that disability; establishes 
that the veteran suffered an event, injury, or disease in service 
or that certain diseases manifested during an applicable 
presumptive period; and indicates that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service.  38 C.F.R. § 3.159(c)(4).  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the Veteran's hepatitis B 
claim have been met.  In February 1993, only several months after 
his separation from service in September 1992, the Veteran was 
informed that he tested positive for the hepatitis B core 
antibody test after donating blood.  Because the Veteran learned 
of his prior hepatitis B exposure shortly after service, the 
Board finds there to be competent medical evidence of a current 
disorder and evidence indicating that it may be associated with 
the Veteran's service.  Accordingly, the Veteran should be 
provided with an appropriate examination and opinion.  

In support of the Veteran's claim of service connection for a 
right shoulder disorder, the Veteran's wife submitted a letter 
regarding an in service right shoulder injury in September 2010.  
The Board observes that any pertinent evidence submitted by a 
Veteran or his representative to the Board that has not been 
considered by the agency of original jurisdiction (AOJ) must be 
referred to the AOJ for review unless the Veteran or his 
representative waives, in writing, such right to AOJ review or 
the Board determines that the benefit to which the evidence 
relates may be fully allowed on appeal without such referral.  
38 C.F.R. § 20.1304.  As the Veteran has not provided a waiver, 
the Board will remand the claim for service connection for a 
right shoulder disorder for initial AOJ consideration of this 
evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner 
who conducted the October 2006 examination 
for a medical opinion.  Specifically, the 
examiner is requested to review all pertinent 
records associated with the claims file and 
offer an opinion as to whether the Veteran's 
back disorder was permanently aggravated 
beyond the normal progression during 
active duty service.  

A detailed rationale would be of considerable 
assistance to the Board.  

If the examiner who conducted the October 
2006 examination is unavailable, the claims 
file may be provided to any appropriate 
healthcare professional for the requested 
opinion.  

2.  The Veteran should be afforded an 
appropriate medical examination to ascertain 
the etiology of his hepatitis B.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file and offer an opinion as to 
whether hepatitis B is more likely than not 
(i.e., probably greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), causally 
or etiologically related to the Veteran's 
military activity.  

A detailed rationale supporting any opinion 
rendered would be of considerable assistance 
to the Board.  

Please send the claims folder to the examiner 
for review in conjunction with the 
examination. 

3.  Thereafter, the Veteran's claims of 
entitlement to service connection for a low 
back disorder, hepatitis B and a right 
shoulder disorder should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice of 
all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues.  In readjudicating the Veteran's 
claims, the new evidence submitted by the 
Veteran's representative in  September 2010 
must be considered.  An appropriate period of 
time should be allowed for response by the 
Veteran and his representative.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


